EXHIBIT COOPERATION AGREEMENT Party A (buyer): Guixi Yi Xin Copper Co., Ltd (hereinafter referred to as Party A) Party B (supplier): Guixi Fangyuan Waste Material Recycling Co., Ltd (hereinafter referred to as Party B) The two parties herein have entered into the following Agreement through amicable consultation: I. Party B promises that all purchased materials will be sold as raw materials to Party A. Party B agrees that such supply of raw materials shall be performed in compliance with the quality, quantity, time and price as required by the procurement plan and requirements of Party A; and the raw materials will be delivered to a place appointed by Party A. II. Party B shall be responsible for the means of transportation, trucks and transportation expenses. The loading expenses shall be assumed by Party B, while the unloading expenses shall be assumed by Party A. III.
